Title: To James Madison from James Monroe, 18 January 1814
From: Monroe, James
To: Madison, James


        
          Department of State Jany 18. 1814
        
        The Secretary of State, to whom was referred the Resolution of the House of Representatives of the Eleventh inst, requesting the President to communicate to the House any information in his possession and which it may not be improper to divulge in relation to the omission or refusal of the French government to accredit the Minister Plenipotentiary sent by the United States to that Court, or of his reception if accredited, of the time when he was so accredited and of the progress of his negotiation, has the honor to communicate to the President, for the information of the House, the following letters in relation to that subject, viz:
        A letter from Mr. Crawford to the Secretary of State of the 15th August 1813, enclosing one to the Duke of Bassano of the 27 July and his answer of the 1st August; and an extract of
        A letter from Mr. Crawford to the Secretary of State of the 8th of September 1813. Respectfully submitted
        
          Jas. Monroe
        
      